Case 6:20-cr-00133-WWB-LRH Document 14 Filed 09/30/20 Page 1 of 6 PagelD 39

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

Anan erm 3 ie "he \3
re Ay Jie ha - a

R

rey og 7 MliRsy
freee \" = . a A gaat fea
MIGOLE DISTRICT OF FLORIDA
a ee cite Tt PMID EDDA
BRLANDE EL SRIDA

UNITED STATES OF AMERICA

v. CASE NO. 6:20-cr- |29-02L- TRL

18 U.S.C. § 2261A(2)(B)
ELIZABETH S. SCHNEIDER 18 U.S.C. § 875(c)

INDICTMENT
The Grand Jury charges:
COUNT ONE
Beginning on or about March 28, 2020, and continuing through on or
about September 5, 2020, in the Middle District of Florida and elsewhere, the
defendant,
ELIZABETH S. SCHNEIDER,
with the intent to harass and intimidate another person, used a facility of
interstate and foreign commerce, namely a telephone system, to engage ina
course of conduct that caused and reasonably would be expected to cause

substantial emotional distress to a person.

In violation of 18 U.S.C. §§ 2261A(2)(B) and 2261(b).
Case 6:20-cr-00133-WWB-LRH Document 14 Filed 09/30/20 Page 2 of 6 PagelD 40

COUNT TWO
On or about July 3, 2020, in the Middle District of Florida and
elsewhere, the defendant,
ELIZABETH S. SCHNEIDER,
did knowingly transmit in interstate and foreign commerce a communication
containing a threat to injure the person of another with the intent to
communicate a true threat and with the knowledge that the communication
would be viewed as a true threat, that is, SCHNEIDER stated that she was
going to kill the victim.
In violation of 18 U.S.C. § 875(c).
COUNT THREE
On or about August 16, 2020, in the Middle District of Florida and
elsewhere, the defendant,
ELIZABETH S. SCHNEIDER,
did knowingly transmit in interstate and foreign commerce a communication
containing a threat to injure the person of another with the intent to
communicate a true threat and with the knowledge that the communication

would be viewed as a true threat, that is, SCHNEIDER stated that the victim
Case 6:20-cr-00133-WWB-LRH Document 14 Filed 09/30/20 Page 3 of 6 PagelD 41

should gather her family and hide because SCHNEIDER knew where the
victim lived.
In violation of 18 U.S.C. § 875(c).
COUNT FOUR
On or about September 5, 2020, in the Middle District of Florida and
elsewhere, the defendant,
ELIZABETH S. SCHNEIDER,
did knowingly transmit in interstate and foreign commerce a communication
containing a threat to injure the person of another with the intent to
communicate a true threat and with the knowledge that the communication
would be viewed as a true threat, that is, SCHNEIDER stated that she knew
where the victim lived and that she was going to come to the victim’s house to
kill her “today.”
In violation of 18 U.S.C. § 875(c).
COUNT FIVE
On or about September 5, 2020, in the Middle District of Florida and
elsewhere, the defendant,
ELIZABETH S. SCHNEIDER,
did knowingly transmit in interstate and foreign commerce a communication

containing a threat to injure the person of another with the intent to
Case 6:20-cr-00133-WWB-LRH Document 14 Filed 09/30/20 Page 4 of 6 PagelD 42

communicate a true threat and with the knowledge that the communication
would be viewed as a true threat, that is, SCHNEIDER stated that it was
Labor Day weekend and that she was going to kill the victim.
In violation of 18 U.S.C. § 875(c).
FORFEITURE

1. The allegations contained in Counts Two through Five are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c).

2. Upon conviction of a violation of 18 U.S.C. § 875, the defendant
shall forfeit to the United States of America, pursuant to 18 U.S.C. §
981(a)(1)(C) and 28 U.S.C. § 2461(c), any property, real or personal, which
constitutes or is derived from proceeds traceable to the offense.

3. If any of the property described above, as a result of any act or
omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third
party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be
divided without difficulty,
Case 6:20-cr-00133-WWB-LRH Document 14 Filed 09/30/20 Page 5 of 6 PagelD 43

the United States of America shall be entitled to forfeiture of substitute
property pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. §

2461(c).

 

 

Foreperson

MARIA CHAPA LOPEZ
United States Attorney

Chauncey A. Bratt
Assistant United States Attorney

By: A aca Cs O

Sara C. Sweeney
Assistant United States Attorney
Deputy Chief, Orlando Division

By:

 
roRMet id Case 6:20-cr-00133-WWB-LRH Document 14 Filed 09/30/20 Page 6 of 6 PagelD 44
APR 1991 No.

 

UNITED STATES DISTRICT COURT
Middle District of Florida |
Orlando Division
THE UNITED STATES OF AMERICA

VS.

ELIZABETH S. SCHNEIDER

 

 

 

 

INDICTMENT
Violations: 18 U.S.C. § 2261A(2)(B)
18 U.S.C. § 875(c)
A true ni / Cf
ZS fod

 

 

Foreperson

 

Filed in open court this 30th day of September 2020.

Lyf

Clerk

 

 

Bail $

 

 

GPO $63 525
